November 25, 2019

To the Honorable John C. Coughenour,

I am writing this report at the request of Assistant Federal Defender Mohammad Hamoudi regarding his
client, Joseph Loren Allen, DOB              . Mr. Hamoudi and Assistant Federal Defender Christopher
Sanders requested that I consult on Mr. Allen’s case over ongoing concerns that he is not receiving
adequate healthcare following an injury he sustained on the night he was apprehended.

I am an internal medicine physician at Harborview Medical Center, where Mr. Allen received some of
his care during his incarceration. My duties include providing medical care for indigent populations and
providing perioperative medical consultation to my colleagues who specialize in trauma surgery,
including orthopedic trauma. At the request of Mr. Hamoudi, I reviewed Mr. Allen’s medical records
and relevant court proceedings from August 23, 2018 to the present and interviewed Mr. Allen on
October 10, 2019 in person to confirm the key elements of the record and elicit Mr. Allen’s perspective
on the matter.

The following is a summary of Mr. Allen’s medical situation based on medical and judicial records.
Later in this report I summarize my interview with Mr. Allen and provide my medical opinion.

_____


This 36 year-old male sustained bilateral ankle fractures on August 23, 2018 during an encounter with
the Auburn police in which he was struck by a police car. He was taken to St. Francis in Tacoma where
he underwent surgical repair (open reduction and internal fixation) of both ankles without any
immediate postoperative complications. He also had a shoulder dislocation that was treated successfully.
He was discharged to King County Correctional Facility on August 26, 2018 in ankle casts with
instructions not to bear weight until outpatient follow-up.

For reasons that are unclear from the records I reviewed, follow-up was never scheduled. On October 6,
2018, Mr. Allen requested evaluation by KCCF staff due to ongoing pain particularly in his right ankle,
which was still in a cast. (He had already removed the cast on the left ankle by himself.) He was
escorted to the Harborview Medical Center Emergency Department, where he was evaluated by on-call
orthopedic surgery resident Dr. Taylor. Dr. Taylor examined the Mr. Allen and obtained x-rays, noting
no concern for postoperative complications (e.g., joint misalignment) as a cause for his pain. Dr. Taylor
performed wound care, placed Mr. Allen in a splint, and recommended that he continue not to bear
weight until a subsequent follow-up in the orthopedic clinic.

                                                   Department of Medicine
                                          Division of General Internal Medicine
        Harborview Medical Center | 325 9th Ave Box 359780, Seattle, WA 98104 | Phone 206-744-3391 | Fax 206-744-6988
  University of Washington Medical Center | 1959 NE Pacific St Box 356429, Seattle, WA 98195 | 206-685-8399 | Fax 206-616-7420
David Watkins
Page 2 of 6




In an arraignment hearing on December 6, 2018, the government acknowledged Mr. Allen’s injuries and
stated that a “concrete treatment plan” was needed, including a plan for physical therapy and
rehabilitation. On December 13, 2018, Mr. Allen was seen at the Harborview orthopedic clinic by
resident Dr. Tolley and attending surgeon Dr. Dunbar. Repeat x-rays confirmed that all fractured bones
remained in anatomic alignment and that the fixation screws were in the correct positions.

The physicians at Harborview documented that Mr. Allen was experiencing significant pain with
walking, which they felt was due to having spent three and a half months in a wheelchair and with
resulting swelling, weakness, and loss of ability to move the joint fully. They encouraged him to
participate in a physical therapy program to regain function of the ankle. Importantly, they noted that the
x-rays suggested that healing of the right ankle bones was not complete; they recommended that, that in
addition to participating in physical therapy, Mr. Allen follow up within 2 months to ensure the bones
continued to heal.

(Author note: it is unclear from my review of the records as to why there was no follow-up on
Harborview’s physical therapy recommendation. In a community setting, the role of a physician or
surgeon is to recognize the need for physical therapy and order a referral as part of their plan. It is the
role of the physical therapist to evaluate the patient who has been referred and to prescribe a concrete
and detailed treatment plan. Most physicians and surgeons do not have the expertise themselves to
provide detailed “prescriptions” for physical therapy. It would ordinarily be the role of Mr. Allen’s
caretakers to follow up on the physician/surgeon’s recommendations and organize an escorted visit to a
community-based physical therapist to obtain an evaluation and prescribe a treatment regimen.)

On January 7, 2019, the Bureau of Prisons medical staff sent a request for a follow-up clinical visit, i.e.,
with an ankle specialist. For reasons that are unclear from the records, Mr. Allen was sent to Virginia
Mason Medical Center instead of Harborview or St. Francis. At Virginia Mason, he was evaluated on
February 14, 2019 by podiatrist Dr. Reeves (who is not a specialist in ankle surgery). Dr. Reeves
documented that the client had ongoing pain, particularly in the right ankle, and obtained an x-ray that
he read as concerning for incomplete healing of the bones on the right ankle. Dr. Reeves’ documented
plan was to review the case with one of his colleagues who specialized in ankle surgery.

The FDC medical staff did provide some care for Mr. Allen during this time period. Notably, he was
evaluated by ARNP Giles on March 18, 2019, who was aware of the prior surgical history and noted
“mild limitation” in range of motion of the ankle; however, this provider “advised it is normal to have
symptoms of osteoarthritis and to continue with exercise but avoid high impact activity.” (According to
the records I reviewed, Mr. Allen had not been given a diagnosis of osteoarthritis by the ankle specialists
and Harborview or Virginia Mason either before or after this encounter.) Dr. Reeves’s note from
February 14, 2019 states that he would “consult” with one of his surgical colleagues, but there does not
appear to have been any follow-up to this consultation.

On April 11, 2019, Mr. Hamoudi and Mr. Sanders filed a motion that expressed concerns about Mr.
Allen’s medical care in the preceding months and advocated for him to be released to the community.

The defense’s case was heard on April 25, 2019. There were two notable pieces of evidence submitted
for this hearing. First, Dr. Reeves wrote to the Bureau of Prisons explicitly recommending that Mr.
Allen be referred to Dr. Heit, a podiatrist with expertise in ankle surgery at Virginia Mason. Second,
David Watkins
Page 3 of 6




FDC provider Dr. Dy submitted a statement arguing that Mr. Allen was receiving adequate medical care
at FDC. It is unclear from the records whether Dr. Dy had met or examined Mr. Allen in person.

At the April 25, 2019 hearing, Mr. Sanders laid out a case for release of Mr. Allen based on what he
deemed were inappropriate or unreasonable delays in Mr. Allen’s care and follow-up plan. He also
argued that the decision about release should be reassessed by the court (which had previously denied
this request) because Mr. Allen’s clinical situation has changed – i.e., that there was now greater
evidence that surgery would be needed.

Dr. Dy’s declaration submitted on April 24, 2019, which I have reviewed, argued that Mr. Allen’s care
at FDC was adequate because (i) her review of FDC medical records that indicated Mr. Allen’s pain was
under control and his gait not significantly impaired (see below), and (ii) the recommended evaluation
by Dr. Heit was already scheduled for May 30, 2019.

According to the records I reviewed, Dr. Dy’s statement, and the prosecution’s position, appears to have
relied primarily on the March 18, 2019 evaluation by FDC ARNP Giles – the same evaluation in which
Mr. Allen was told he had symptoms of “osteoarthritis” – as evidence the client’s health issues were
stable. However, I note that ARNP Giles’s record of the encounter documented “intermittent achiness
and sore joint anf (sic) feeling stiff early morning hours,” which in my view is not the same as having
minimal or well-controlled pain. The record also documented that “[Mr. Allen had] been exercising
daily and [did] not have major mobility issues.”

(Author note: I would stress that, from a clinical standpoint, the terminology used here is nonspecific:
depending on context, it could accurately describe someone in near-perfect health, or it could
accurately describe someone who can walk slowly and carefully [a form of “exercise”] but not much
more – if by “major mobility issues” the clinician means that the patient would be invalid or confined a
wheelchair.)

Mr. Allen was next assessed by Dr. Heit on May 31, 2019. Dr. Heit’s records document ongoing, severe
pain with walking on the right ankle. After review of the prior x-rays and examination of the right leg,
Dr. Heit concluded that there was good evidence the bones were continuing to heal and that the pain was
most likely due to “capsulitis” of the right ankle joint.

To address Mr. Allen’s pain and functional limitation due to capsulitis, Dr. Heit recommended a multi-
step treatment program that would involve, at a minimum, a physical therapy regimen and potentially
steroid injections; however, his main suspicion was that the fixation screws (particularly on the right
ankle) were too tight, preventing Mr. Allen from walking normally and making inflammation of the
joint lining (capsule) worse. Further, Dr. Heit noted that in most cases of ankle fracture these fixation
screws would have been removed within 2-3 months after surgery – i.e., by October or November 2018
in Mr. Allen’s case.

Dr. Heit recommended a CT scan of the ankle to ensure complete healing of the bones. Assuming the
bones were completely healed, Dr. Heit said that he would then “sooner rather than later” remove the
hardware, place the client in a boot for 1-2 weeks, then prescribe a physical therapy program. The
recommended CT scan was done on July 15, 2019. The scan was read by a radiologist, but in the records
I reviewed, there is no record of communication of these results to Dr. Heit, nor communication between
the FDC staff and Dr. Heit.
David Watkins
Page 4 of 6




Since his May 31 visit to Dr. Heit, Mr. Allen has not seen any medical practitioner outside the FDC.

(As an aside, I also noted documentation in his medical records of “refusal” of medical treatment.
Specifically, Mr. Allen refused a blood draw on December 18, 2018 (for CMP, lipid panel, hepatic
panel, TSH, T4, HIV, hepatitis panel, CBC w/ diff, HA1c, and microalbumin) and on June 4, 2019 (for
microalbumin, CMP, hepatic [panel], lipid [panel], CBC, and A1c). No further indication was given for
these tests except to “assist with diagnosis and treatment.” I cannot find in the medical record any
symptoms or signs that would definitively warrant these lab tests. Of these tests, HIV, hepatitis panel,
lipid panel, TSH and A1c are often recommended for asymptomatic adults as part of routine primary
care health screening, but there is no urgency to such screening tests, and in everyday clinical practice
patient refusal is not uncommon.)

_____


When I spoke to Mr. Allen face-to-face on October 10, 2019, he confirmed the above information in his
own words. His recollection of the events, including assessment and medical recommendations, matched
the physicians’ documentation very closely.

Mr. Allen currently reports ongoing severe pain in his right ankle, rated 8 out of 10. Any level of
physical activity that is more than mild makes the pain worse, including climbing in and out of his bunk
at night, going up steps at a rapid pace, running, and jumping (e.g., basketball, jump rope). The pain
disrupts his sleep at night. It takes him 30-45 minutes in the morning to get his ankle to a point where he
can walk on it. He is trying to rehabilitate himself by following the tips he was given by the orthopedic
surgeons at Harborview – e.g., lunges and calf raises.

He states that the medical staff at the FDC evaluated him at his request regarding his ankle pain several
times since the beginning of this year. In his view, their recommendations have not generally been
helpful. He has only been given oral pain medications (diclofenac and acetaminophen). He again
expressed concern to me that the staff have delayed necessary medical care. For example, he states that
on one occasion he saw in his chart that there were paper copies of his medical records, including
external physician recommendations for follow-up, physical therapy, and potential need for surgery, but
that these issues were not addressed by the FDC staff. He requested repeatedly to see a physical therapist
but was told “we don’t do that here.”

It was outside the scope of my consultation to perform a comprehensive medical evaluation, but I noted
that when I observed him walking around the meeting hall, he had a limp that became more pronounced
with rapid walking. He grimaced when showing me how the range of motion in his right ankle is
limited. The limitation was most pronounced when he attempted to turn his right foot inward (inversion)
and when he flexed the sole of his right foot (dorsiflexion).

In a follow-up correspondence between myself and the Mr. Hamoudi’s staff on November 6, 2019, it
was relayed to me that Mr. Allen continued to report “8 out of 10” pain in the right ankle. Mr. Allen also
reported that he was told by a “PA” at the FDC that “he needs the hardware and probably should not
have it removed,” which conflicts with the recommendation of the ankle specialist, Dr. Heit.

_____
David Watkins
Page 5 of 6




Although I am a general internist and not an orthopedic surgeon, the evidence I have gathered is
generally consistent with the assessment of Dr. Heit at Virginia Mason. Essentially, Mr. Allen is dealing
with severe, chronic, post-operative pain that is the direct consequence of not having received post-
operative medical care consistent with professional quality standards. To be clear, I am not implying any
negligence on the part of his physicians at St. Francis, Harborview, or Virginia Mason; rather, these
providers all seem to have delivered good-quality care under the circumstances.

In a community setting, a young, healthy male with an isolated orthopedic injury would usually have
had a relatively smooth post-operative course. Such an individual would have been seen frequently after
surgery and by his primary surgeons (in this case, St. Francis) – e.g., on multiple occasions in the first
few months after surgery, and within days to weeks if there were concerns such as persistent severe pain
or functional limitation. As Dr. Heit’s note indicated, there might have been a removal of hardware
(another surgery) by early 2019 once the bones had completely healed. In parallel, the patient would
have been going regularly (e.g., weekly) to an outpatient rehabilitation program and, under the
supervision of a physical therapist, would be doing a series of (daily) exercises to regain function. Such
a patient would be expected to be back on his or her feet within a few months of the initial injury.

In my view, the root cause of Mr. Allen’s symptoms and limited function of his right ankle is two-fold.
First, there were a number of delays in early/mid 2019 in obtaining an assessment by an ankle specialist.
That there was a five and a half month gap in review of his case – i.e., December 13, 2018 (when he was
seen by Drs. Tolley and Dunbar at Harborview) to May 31, 2019 (when he was seen by Dr. Heit at
Virginia Mason) – is highly unusual in light of Mr. Allen’s ongoing symptoms and documented
abnormal findings on physical examination. Second, the lack of any engagement in a physical therapy
program in the 15 months since the initial injury is truly striking.

In my opinion, it is likely that initiation of a standard-of-medical-care physical therapy regimen in the
days following his injury could have made a substantial difference in his clinical trajectory. Timelier
follow-up by an ankle specialist might have led to an earlier diagnosis of capsulitis and initiation of
specific treatment (e.g., surgery or steroid injections) that could have significantly improved Mr. Allen’s
pain and functional limitation. I note that the medical assessments of the FDC staff were consistently
more sanguine than the assessments of the specialists at Harborview and Virginia Mason; the former
might have influenced the FDC’s perception of urgency of need for specialist follow-up and for physical
therapy.

Presuming that the diagnosis by Dr. Heit (capsulitis) is correct – and I have no reason to suspect it is not
– it does appear that there are some treatment options for Mr. Allen going forward, as outlined in Dr.
Heit’s May 31, 2019 note. I should stress that I am not qualified medically to predict how much
functional improvement he would get from surgery (removal of fixation screws) as compared to a more
conservative approach (physical therapy and steroid injections), since his case is so atypical in terms of
the timing of this operation vis-à-vis his original surgery and the severity of his pain.

I do feel confident that, if no attempt is made to remedy his current situation, he will probably continue
to lose function in his right foot over time and could potentially develop chronic degenerative arthritis.
Further, the sustained use of diclofenac or other prescription-strength NSAIDs at these doses poses
threats to his kidneys, liver, gastrointestinal system, and heart over the long term.
David Watkins
Page 6 of 6




In light of all these factors, I strongly recommend that Mr. Allen be scheduled to see a foot/ankle
specialist – such as Dr. Heit at Virginia Mason or Dr. Dunbar at Harborview – as soon as possible. This
specialist evaluation would include another physical exam and possibly repeat imaging (depending on
the formal report from of the July 15, 2019 CT scan, which I do not have access to) with a view to
counseling Mr. Allen on the potential risks and benefits of surgery vs. conservative treatment options. A
repeat assessment will be necessary because much could have changed, clinically speaking, in the nearly
six months since he was seen by Dr. Heit. In my opinion, it will also be important for the specialist also
to comment on the risks and benefits of the “status quo” – i.e., no access even to conservative treatment
options or physical therapy.

I also strongly recommend that, with documentation of this specialist assessment in hand, Mr. Allen be
assessed by a physical therapist, with a view to specifying the sort of rehabilitation regimen that would
be required based on the client’s current functional limitation and plan for surgery, if any. I might also
recommend that the physical therapist assessment include documentation of any restrictions in walking,
running, and jumping.

While I would defer to the foot/ankle specialists on the potential benefits of surgery, I suspect that
surgery, if indicated, would result in significant improvement in function and reduction in pain. It could
also keep Mr. Allen from having to rely on medications like diclofenac and acetaminophen, with all
their long-term side effects, for pain control.

It is important to note also that, should Mr. Allen be deemed a good candidate for surgery, the surgical
plan would probably include a post-operative rehabilitation program of considerable intensity (e.g., a
daily exercise program under the supervision of a physical therapist). Not being able to participate in
physical therapy would greatly reduce the benefit of surgery. It does not appear that Mr. Allen would be
able to participate in a physical therapy program while in custody at the FDC.

I appreciate the opportunity to provide my expert opinion on this medically very unfortunate situation
and am happy to continue consulting on Mr. Allen’s case once he has been evaluated by a foot/ankle
specialist and by a physical therapist. I would be very concerned if the discordance between the
assessments of the FDC and specialist providers (like Harborview and Virginia Mason) persists.

Regards,



David A. Watkins, MD, MPH
Assistant Professor, Division of General Internal Medicine
Attending Physician, Harborview Medical Center
University of Washington
davidaw@uw.edu
